     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

NYLA FOSTER, ET AL.,                              )
                                                  )
                              Plaintiffs,         )
                                                  )
v.                                                )          Case No. 18-02552-DDC-KGG
                                                  )
JEFF ANDERSEN, ET AL.,                            )
                                                  )
                              Defendants.         )

                        STIPULATED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree

that certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending

this action and any appeals. The parties jointly request entry of this Protective Order to

limit the disclosure, dissemination, and use of certain identified categories of confidential

information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary to prevent injury through use not in

connection with the prosecution of the pending litigation and disclosure to persons other

than those involved in the prosecution of this litigation.

       For good cause shown under Fed. R. Civ. P. 26(c), the court hereby enters the

following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition
     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 2 of 13




testimony and exhibits, and information derived directly therefrom (hereinafter

collectively “documents”), are subject to this Order concerning Confidential Information

and Attorneys’ Eyes Only Information as set forth below. As there is a presumption in

favor of open and public judicial proceedings in the federal courts, this Order will be

strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.     Definition of Confidential Information.            As used in this Order,

“Confidential Information” is defined as information that the producing party designates in

good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute or could potentially cause harm to the interests of disclosing party or

nonparties.   For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

(1) former and current client names, addresses, Social Security numbers, dates of birth,

account information and any other client-identifying information; (2) any confidential and

proprietary information regarding the manner in which any of the parties’ conduct their

business (including but not limited to marketing plans, business strategies, and the like);

(3) any private or confidential personal information, such as personal medical,

employment, or financial records; and (4) information received in confidence from third

parties.

       Information or documents that are available to the public may not be designated as

Confidential Information.

                                             2
     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 3 of 13




       3.     Definition of Attorney’ Eyes Only Information. As used in this Order,

“Attorneys’ Eyes Only Information” is defined as highly sensitive business or personal

information the disclosure of which is reasonably likely to result in significant harm to an

individual or the parties. The definition of Attorneys’ Eyes Only Information can be

broadened at any time by stipulation of the parties.

       4.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information or Attorneys’ Eyes Only Information

and therefore subject to protection under this Order by marking or placing the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES

ONLY - SUBJECT TO PROTECTIVE ORDER” (hereinafter “the marking”) on the

document and on all copies in a manner that will not interfere with the legibility of the

document.    As used in this Order, “copies” includes electronic images, duplicates,

extracts, summaries or descriptions that contain the Confidential Information or Attorneys’

Eyes Only Information. The marking will be applied prior to or at the time the documents

are produced or disclosed. Applying the marking to a document does not mean that the

document has any status or protection by statute or otherwise except to the extent and for

the purposes of this Order. Copies that are made of any designated documents must also

bear the marking, except that indices, electronic databases, or lists of documents that do not

contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Information or Attorneys’ Eyes Only

Information are not required to be marked. By marking a designated document as

                                              3
     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 4 of 13




described above, the designating thereby certifies that the document contains Confidential

Information or Attorneys’ Eyes Only Information as defined in this Order.

       5.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information or Attorneys’ Eyes Only

Information will not constitute a waiver of an otherwise valid claim of confidentiality

pursuant to this Order, so long as a claim of confidentiality is asserted within fourteen (14)

days after discovery of the inadvertent failure.

       6.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time period after

receipt of the deposition transcript. Such designation must be specific as to the portions of

the transcript or any exhibits to be protected.

       7.     Protection of Confidential Material.

              (a)    General Protections.          Designated Confidential Information or

Attorneys’ Eyes Only Information must be used or disclosed solely for purposes of

prosecuting or defending this lawsuit, including any appeals.

              (b)    Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court,

designated Confidential Information may only be disclosed to the following persons:

              (1)    The parties to this litigation, including any employees, agents,
                     and representatives of the parties;

              (2)    Counsel for the parties and employees and agents of counsel;


                                              4
     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 5 of 13




             (3)     The court and court personnel, including any special master
                     appointed by the court, and members of the jury;

             (4)     Court reporters, recorders, and videographers engaged for
                     depositions;

             (5)     Any mediator appointed by the court or jointly selected by the
                     parties;

             (6)     Any expert witness, outside consultant, or investigator retained
                     specifically in connection with this litigation, but only after
                     such persons have completed the certification contained in
                     Attachment A, Acknowledgment and Agreement to be Bound;

             (7)     Any potential, anticipated, or actual fact witness and his or her
                     counsel, but only to the extent such confidential documents or
                     information will assist the witness in recalling, relating, or
                     explaining facts or in testifying, and only after such persons
                     have completed the certification contained in Attachment A;

             (8)     The author or recipient of the document (not including a
                     person who received the document in the course of the
                     litigation);

              (9)    Independent providers of document reproduction, electronic
                     discovery, or other litigation services retained or employed
                     specifically in connection with this litigation; and

              (10)   Other persons only upon consent of the producing party and on
                     such conditions as the parties may agree.

              (c)    Who May View Designated Attorneys’ Eyes Only Information.

Except with the prior written consent of the designating party or prior order of the court,

designated Attorneys’ Eyes Only Information may only be disclosed to the following

persons:

                     (1)    Counsel for the parties and employees and agents of
                            counsel, including in-house corporate counsel;

                                             5
     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 6 of 13




                        (2)    The court and court personnel, including any special
                               master appointed by the court, and members of the jury;

                        (3)    Court reporters, recorders, and videographers engaged
                               for depositions;

                        (4)    Any mediator appointed by the court or jointly selected
                               by the parties; and

                        (5)    Any expert witness, outside consultant, or investigator retained
                               specifically in connection with this litigation, but only after
                               such persons have completed the certification contained in
                               Attachment A, Acknowledgment and Agreement to be Bound.

                  (d)   Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information or Attorneys’ Eyes Only Information pursuant to the terms of this

Order.        Counsel for the parties must maintain a record of those persons, including

employees of counsel, who have reviewed or been given access to the documents along

with the originals of the forms signed by those persons acknowledging their obligations

under this Order.

         8.       Filing of Confidential Information or Attorneys’ Eyes Only

Information. In the event a party seeks to file any document containing Confidential

Information or Attorneys’ Eyes Only Information subject to protection under this Order

with the court, that party must take appropriate action to insure that the document receives

proper protection from public disclosure including: (a) filing a redacted document with the

consent of the party who designated the document as confidential; (b) where appropriate


                                                6
     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 7 of 13




(e.g., in relation to discovery and evidentiary motions), submitting the document solely for

in camera review; or (c) when the preceding measures are inadequate, seeking permission

to file the document under seal by filing a motion for leave to file under seal in accordance

with D. Kan. Rule 5.4.6.

         Nothing in this Order will be construed as a prior directive to allow any document to

be filed under seal. The parties understand that the requested documents may be filed

under seal only with the permission of the court after proper motion. If the motion is

granted and the requesting party permitted to file the requested documents under seal, only

counsel of record and unrepresented parties will have access to the sealed documents.

         9.     Challenges to a Confidential or Attorneys’ Eyes Only Designation. The

designation of any material or document as Confidential Information or Attorneys’ Eyes

Only Information is subject to challenge by any party. Before filing any motion or

objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. A party that elects

to challenge a confidentiality designation may file and serve a motion that identifies the

challenged material and sets forth in detail the basis for the challenge. The burden of

proving the necessity of a confidentiality designation remains with the party asserting

confidentiality. Until the court rules on the challenge, all parties must continue to treat the

materials as Confidential Information or Attorneys’ Eyes Only under the terms of this

Order.

         10.    Use of Confidential Documents or Information or Attorneys’ Eyes Only

                                               7
     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 8 of 13




Information at Trial or Hearing. Nothing in this Order will be construed to affect the

use of any document, material, or information at any trial or hearing. A party that intends

to present or that anticipates that another party may present Confidential Information or

Attorneys’ Eyes Only Information at a hearing or trial must bring that issue to the attention

of the court and the other parties without disclosing the Confidential Information or

Attorneys’ Eyes Only Information. The court may thereafter make such orders as are

necessary to govern the use of such documents or information at the hearing or trial.

       11.        Obligations on Conclusion of Litigation.

                  (a)   Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of

the litigation.

                  (b)   Return of Confidential Documents. Within thirty (30) days after

this litigation concludes by settlement, final judgment, or final order, including all appeals,

all documents designated as containing Confidential Information or Attorneys’ Eyes Only

Information, including copies as defined above, must be returned to the party who

previously produced the document unless:          (1) the document has been offered into

evidence or filed without restriction as to disclosure; (2) the parties agree to destruction of

the document to the extent practicable in lieu of return; or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects

to destroy the documents and certifies to the producing party that it has done so.

                  (c)   Retention   of   Work     Product.    Notwithstanding     the   above

                                              8
     Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 9 of 13




requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information or

Attorneys’ Eyes Only Information, so long as that work product does not duplicate

verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her

own work product in subsequent litigation provided that its use does not disclose

Confidential Information or Attorneys’ Eyes Only Information.

       12.    Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the parties

have been given notice and an opportunity to be heard on the proposed modification.

       13.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information or Attorneys’ Eyes Only

Information by counsel or the parties is entitled to protection under Fed. R. Civ. P. 26(c) or

otherwise until such time as the court may rule on a specific document or issue.

       14.    Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

       15.    Jurisdiction. The court’s jurisdiction to enforce the provisions of this

                                              9
    Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 10 of 13




Order will terminate on the final disposition of this case. But a party may file a motion to

seek leave to reopen the case to enforce the provisions of this Order.

       16.    Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential

Information or Attorneys’ Eyes Only Information until they execute and file with the court

their written agreement to be bound by the provisions of this Order.

       17.    Protections Extended to Third-Party’s Confidential Information or

Attorneys’ Eyes Only Information. The parties agree to extend the provisions of this

Protective Order to Confidential Information or Attorneys’ Eyes Only Information

produced in this case by third parties, if timely requested by the third party.

       18.    Confidential Information or Attorneys’ Eyes Only Information

Subpoenaed or Ordered Produced in Other Litigation. If a receiving party is served

with a subpoena or an order issued in other litigation that would compel disclosure of any

material or document designated in this action as Confidential Information or Attorneys’

Eyes Only Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three business days after receiving the subpoena or

order. Such notification must include a copy of the subpoena or court order.

       The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must

deliver a copy of this Order promptly to the party in the other action that caused the

                                              10
    Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 11 of 13




subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try

to protect its Confidential Information or Attorneys’ Eyes Only Information in the court

from which the subpoena or order issued. The designating party bears the burden and the

expense of seeking protection in that court of its Confidential Information or Attorneys’

Eyes Only Information, and nothing in these provisions should be construed as authorizing

or encouraging a receiving party in this action to disobey a lawful directive from another

court. The obligations set forth in this paragraph remain in effect while the party has in its

possession, custody, or control Confidential Information or Attorneys’ Eyes Only

Information designated by the other party to this case.

       19.    Inadvertent Disclosure of Confidential Information or Attorneys’ Eyes

Only Information Covered by Attorney-Client Privilege or Work Product. The

inadvertent disclosure or production of any information or document that is subject to an

objection on the basis of attorney-client privilege or work-product protection, including,

but not limited, to information or documents that may be considered Confidential

Information or Attorneys’ Eyes Only Information under the Protective Order, will not be

deemed to waive a party’s claim to its privileged or protected nature or estop that party or

the privilege holder from designating the information or document as attorney-client

privileged or subject to the work product doctrine at a later date. Any party receiving any

such information or document must return it upon request to the producing party. Upon

                                             11
    Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 12 of 13




receiving such a request as to specific information or documents, the receiving party must

return the information or documents to the producing party within fourteen (14) days,

regardless of whether the receiving party agrees with the claim of privilege or

work-product protection. Disclosure of the information or document by the other party

prior to such later designation will not be deemed a violation of the provisions of this

Order. The provisions of this section constitute an order pursuant to Rules 502(d) and(e)

of the Federal Rules of Evidence.

       IT IS SO ORDERED.

       Dated: February 20, 2019

                                         _S/ KENNETH G. GALE
                                         U.S. Magistrate Judge

WE SO MOVE                                      WE SO MOVE
and agree to abide by the                       and agree to abide by the
terms of this Order                             terms of this Order


/s/ James D. Lawrence                           /s/Eugene Lueger
Signature                                       Signature

Counsel for: Plaintiffs                         Counsel for: Defendants


Dated: February 15, 2019                        Dated: February 15, 2019




                                           12
    Case 2:18-cv-02552-DDC-KGG Document 27 Filed 02/20/19 Page 13 of 13




                                ATTACHMENT A
                              ACKNOWLEDGMENT
                                    AND
                            AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

dated February 20, 2019, in the case captioned, Nyla Foster, et al. v. Jeff Anderson, et al.,

No. 18-02552, and attached hereto, understands the terms thereof, and agrees to be bound

by its terms. The undersigned submits to the jurisdiction of the United States District

Court for the District of Kansas in matters relating to this Protective Order and understands

that the terms of the Protective Order obligate him/her to use materials designated as

Confidential Information or Attorneys’ Eyes Only Information in accordance with the

order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information or Attorneys’ Eyes Only Information to any other person, firm,

or concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                       ______________________________________

Job Title:                  ______________________________________

Employer:                   ______________________________________

Business Address:           ______________________ _____

                            ___________________________

Date: _____________         ___________________________
                                  Signature
